Citation Nr: 1526123	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hair growth on the chin.

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for tendonitis of both wrists.

5.  Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to March 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record (it appears to contain transcription errors, none critical). 

The Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of PTSD (based on her contentions).  However, as a claim of service connection for a particular psychiatric diagnosis encompasses all psychiatric disabilities diagnosed, it is expanded, as characterized, to encompass any psychiatric disability diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).   [During the January 2015 videoconference hearing, the Veteran withdrew her request to advance her appeal; in April 2015 correspondence, however, she subsequently re requested the advance on the Board's docket based on her financial hardship.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.
REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claims.  See 38 C.F.R. § 3.159.  As an initial matter, the Veteran's claims must be remanded for Social Security Administration (SSA) records to be secured (as she reported in the course of VA treatment in October 2011 that she was receiving SSA disability benefits).  Medical records considered in connection with a claim for SSA disability benefits are constructively of record, may contain pertinent information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Psychiatric Disability

The Veteran has identified three stressors related to her PTSD (a fear of being deployed to the Persian Gulf; not being discharged from the military when originally promised; and observing combat casualties while stationed in Chicago, Illinois).  

During the January 2015 hearing before the Board, the Veteran testified that a Dr. William Bowen had diagnosed PTSD and opined that such was "probably related" to her not being discharged from the military when originally promised.  The record shows that, on June 2010 private evaluation by Dr. Bowen, the diagnoses were depressive disorder not otherwise specified and a provisional diagnosis of chronic PTSD.  He opined that her condition was due to industrial (work-related conflicts) and non-industrial causes (her hysterectomy and her father's death).   

The Veteran also testified that, on a VA examination, she was told that she definitely has PTSD but that the examiner could not fill out the form to show that her PTSD should be service-connected "because of the way the questions are set up (sic)" on the form.  On October 2014 examination on behalf of VA, persistent adjustment disorder with depression was diagnosed.  The examiner opined that the Veteran did not meet the criteria for PTSD under DSM-IV or DSM-V and that her current mental problems are due to her dysfunctional life history and not due to service.  The examiner did not adequately address whether the Veteran's psychiatric disability may have had its onset, or been aggravated, in service.

Additionally, the Veteran testified she received private psychiatric care in 2009 and psychiatric treatment at the West Los Angeles VA Medical Center.  As records of private treatment may contain pertinent information, they should be secured.  Additionally, records of any VA psychiatric treatment are constructively of record and must also be secured.

Tendonitis of Both Wrists

During the February 2015 hearing before the Board, the Veteran claimed that her wrist disabilities resulted from repetitive motion trauma from using large spoons to stir giant pots in service; she testified that her wrists would swell after such use.  Her military occupation specialty was food service specialist.  She requested, and was granted, an abeyance period to secure an opinion or other medical evidence linking her wrist disabilities to repetitive motion in service but has not yet done so.  As this matter is being remanded anyway (for SSA records), she will have further opportunity to submit any such additional evidence on remand.

The Veteran also testified that she has carpal tunnel syndrome. A January 2014 VA treatment record notes that her symptoms are suggestive of carpal tunnel syndrome; a follow-up appointment was scheduled for March 27, 2014, but the record of such visit is not in the record.   Records of any VA treatment she received for her wrists are constructively of record and must be secured.

Hysterectomy

Under 38 U.S.C.A. § 1111, a veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  In addition, if the presumption of soundness is rebutted, the veteran is entitled to a further presumption that a disability not noted on entry in (but manifested during) service was aggravated by service.  This presumption likewise may be rebutted only by clear and unmistakable evidence (of non-aggravation).

On February 1990 service entrance examination, no gynecological abnormalities were noted.  [The Veteran reported a history of irregular menstrual cycle (in an associated report of medical history), but indicated that her menses had since become regular.]

On October 2014 examination on behalf of VA, the examiner opined that the Veteran's irregular menstrual cycle, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression during service, finding that the irregularity which existed prior to service mostly continued after service; the examiner attributed the aggravation to the natural growth of an intrauterine polyp found on hysterectomy.

In an October 2014 VA medical advisory opinion (based on record review, without examination of the Veteran), the provider opined that the Veteran's irregular menstrual cycle, which clearly and unmistakably existed prior to service, was not aggravated beyond natural progression by an event, injury, or illness in service.  She opined that, prior to service, the Veteran had evidence of pre-existing polycystic ovarian syndrome manifested by irregular menses secondary to hormonal imbalance and androgen excess.  These hormonal abnormalities were responsible for her development of endometrial hyperplasia and recurrent episodes of dysfunctional uterine bleeding, which ultimately led to her hysterectomy.  

As no gynecological abnormality was noted on clinical evaluation on service entrance examination, the Veteran is entitled to a legal presumption of soundness on entry in service with respect to a gynecological disability, and an examination that addresses the etiology for the pathology requiring her hysterectomy, taking into account the applicable legal presumptions, is necessary.  Notably, the October 2014 VA opinion provider referred to January 2009 Tarzana Hospital admission records.  Records of such hospitalization and treatment are not associated with the record, and do not appear to have been sought.  As they may contain pertinent information, they should be secured.  Furthermore, records of any VA treatment she may have received for her hysterectomy are constructively of record and must be secured.

Hair Growth/Hair Loss 

The issues of service connection for hair growth on the chin/hair loss are inextricably intertwined with the claims of service connection for a variously diagnosed psychiatric disability and for hysterectomy (in light of the secondary service connection theories of entitlement raised), and consideration of those claims must be deferred pending resolution of those other service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment she has received postservice for each of the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to hospitalizations or treatment at Tarzana Hospital.  The AOJ should secure for the record from the providers identified copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA treatment the Veteran has received for her disabilities (i.e., update in the record to the present complete records of her VA treatment for all disabilities at issue in this appeal).

2.  The AOJ should secure for the record a copy of the SSA determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with that determination.  If no such records exist, it should be so noted in the record (with explanation), and the Veteran should be so advised.

3. The AOJ should thereafter arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated her) to determine the nature and likely etiology of her psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD? If not, identify the criteria for such diagnosis that are not met.  If so, indicate whether the diagnosis is related to one of her alleged stressors identified above (and discuss the sufficiency of the stressor to support the diagnosis).

(b) Regarding any (and each) psychiatric disability other than PTSD diagnosed, indicate whether it is at least as likely as not (a 50% or better probability) related directly to the Veteran's service/any event therein.

(c) For any psychiatric disability diagnosed that is determined to be unrelated to the Veteran's service, opine whether it is at least as likely as not (a 50% or better probability) that such was caused or aggravated (the opinion must address aggravation) by a disability for which service connection is sought.

The examiner should include rationale with all opinions.

4.  The AOJ should arrange for a gynecological examination of the Veteran to determine the nature and likely etiology of the disability for which she underwent a hysterectomy.  The entire record must be reviewed by the examiner.  [The examiner should note that the Veteran is entitled to a presumption of soundness on entry in service with respect to a disability manifested by an irregular menstrual cycle (rebuttable only by clear and unmistakable evidence, and if rebutted, to a further presumption of aggravation, also rebuttable only by clear and unmistakable evidence).]  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Is there any evidence in the record that renders it indisputable from a medical standpoint that a gynecological disability that required the Veteran's hysterectomy pre-existed her service?  

(b) If so, please identify such evidence and opine further whether there is any evidence in the record (if so, identifying the evidence) that renders it indisputable from a medical standpoint that the pre-existing gynecological disability was not aggravated during service, or that any increase in severity therein was due to natural progression.  If increase in severity in service is found, but attributed to natural progression, the examiner must cite to the factual evidence or medical literature that supports such conclusion.

(c) If a gynecological problem that necessitated the Veteran's hysterectomy did not pre-exist service, is it at least as likely as not (a 50 percent or greater probability), that such problem was incurred in service?  If not, please identify the etiological factors for the problem requiring a hysterectomy considered more likely.   

The examiner must explain the rationale for all opinions, citing to supporting factual data.

5.  The AOJ should then review the record and readjudicate the claims on appeal addressed by the development ordered above (i.e., deferring adjudication of the claims pertaining to hair loss and hair growth on chin pending further development ordered below).

6.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and etiology of the disability/pathology of her hair loss and her hair growth on chin, and specifically whether each is related to her service or was caused or aggravated by a service-connected disability.  The examiner must be advised as to which of the Veteran's disabilities are service-connected (after the readjudication ordered in #5, above).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following review of the record and interview and examination and of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify any/and all underlying disabilities manifested by hair loss or hair growth on the chin.  

(b)  For each such disability entity diagnosed, please opine whether it at least as likely as not (a 50% or better probability) is related directly to the Veteran's experiences in service or was caused or aggravated by a service-connected disability.

The examiner must include rationale with all opinions.

7.  The AOJ should arrange for any further development suggested by the results of that sought above, and then review the record (specifically including all additional evidence received pursuant to this remand) and readjudicate the Veteran's remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

